


AMENDED AND RESTATED
 
ADVANCE FORMULA AGREEMENT
 
This Amended and Restated Advance Formula Agreement (the “Agreement”) is entered
into as of April 16, 2015, by and among the financial institutions from time to
time signatory hereto (individually, a “Lender” and collectively, the
“Lenders”), California Bank & Trust, as Administrative Agent for the Lenders (in
such capacity, the “Agent”), and Owens Realty Mortgage, Inc., a Maryland
corporation (“Borrower”). The Lenders are California Bank & Trust and First Bank
and the terms “Lender” and “Lenders” includes Agent in its capacity as provider
of Swing Line Loans.
 
Concurrent herewith, Borrower has executed and delivered unto (a) California
Bank & Trust (in its capacity as a lender), that certain Amended and Restated
Master Revolving Note dated as of the date hereof, made in the principal amount
of Twenty Million Dollars ($20,000,000.00) and (b) First Bank (in its capacity
as a lender), that certain Master Revolving Note dated as of the date hereof,
made in the principal amount of Ten Million Dollars ($10,000,000.00) (each as
the same may be amended, modified, supplemented, extended, renewed, restated,
substituted and/or replaced from time to time, and whether in a greater or
lesser amount, the “Master Revolving Notes”).
 
Borrower’s liabilities, obligations and indebtedness under or pursuant to the
Master Revolving Notes are secured pursuant to certain collateral documents,
including, without limit, that document entitled Amended and Restated Security
Agreement, those documents entitled Deed of Trust, Security Agreement and
Fixture Filing (with Assignment of Rents and Leases), and those documents
entitled Pledge Agreement (Real Property Secured Note) or Amended and Restated
Pledge Agreement (Real Property Secured Note), each executed by Borrower with or
for the benefit of Agent, for and on behalf of Lenders, and delivered to Agent
(as the same may be amended, modified, supplemented, extended, renewed,
restated, substituted and/or replaced from time to time, and together with other
documents that may now or hereafter constitute or evidence a grant of a security
interest by Borrower in favor of Agent, for and on behalf of Lenders. the
“Collateral Agreements”).
 
This Agreement amends and restates in its entirety, without novation, that
certain Advance Formula Agreement dated February 5, 2014 by and between
California Bank & Trust and Borrower, and any indebtedness outstanding
thereunder shall be deemed to be outstanding under this Agreement.
 
1.  
DEFINITIONS

 
A.            
APPRAISED VALUE.  “Appraised Value” means the “as-is” market value of real
property, as determined by Agent from time to time using a reasonable and
appropriate method which (i) conforms to then-current regulatory requirements,
(ii) is determined by Agent to be reasonable and appropriate under the
circumstances, and (iii) takes into account then-current market conditions,
including vacancy factors, rental rates and concessions.

 
B.            
ELIGIBLE LOAN NOTE. "Eligible Loan Note" means a Loan Note (as herein defined)
acquired by Borrower* in the ordinary course of Borrower's business which meets
each of the following requirements:

 
i.  
The Loan Note is a promissory note payable to the order of Borrower;

 
ii.  
The Loan Note is a valid, legally enforceable obligation of the maker of the
Loan Note to Borrower, is not subject to any offset, counterclaim or other
defense on the part of such maker or any claim on the part of such maker denying
liability thereunder in whole or in part;

 
iii.  
The outstanding principal balance owed on the Loan Note does not exceed Ten
Million Dollars ($10,000,000.00) unless Agent in its sole and absolute
discretion agrees otherwise;

 
iv.  
The Loan Note is secured by a perfected first priority deed of trust or mortgage
on real property located in the Western United States, by a perfected first
priority assignment of rents and leases on such real property, and by a
perfected first priority security interest in the improvements and personal
property affixed to, attached to or located on such real property, and is not
subject to a deed of trust/mortgage or other lien except in favor of Borrower;

 
v.  
Borrower has provided to Agent such information and documents about the
environmental condition of the real property subject to the deed of trust or
mortgage that secures the Loan Note as Agent has requested, and Agent is
satisfied with the environmental condition of the real property, in its sole and
absolute discretion;

 
vi.  
All payments payable under the Loan Note are either current or not more than 60
days past due if the Loan Note has not yet matured or, if the Loan Note has
matured, are not more than 90 days past due;

 
vii.  
All property taxes on the real property that secures the Loan Note have been
paid current;

 
 
1

--------------------------------------------------------------------------------

 
 
viii.  
Insurance, in type and amount acceptable to Agent, is in effect for the real
property that secures the Loan Note, for which Borrower, Agent and Lenders are
each named as loss payee and/or additional insured, as applicable;

 
ix.  
Borrower has received title insurance, from a title insurance company and in
type and amount acceptable to Agent, insuring Borrower’s interest in the deed of
trust/mortgage and the real property that is the subject of the deed of
trust/mortgage, and the title insurance policy states that successors in
ownership of the indebtedness secured by the deed of trust/mortgage are also
insureds;

 
x.  
The ratio of (a) the outstanding principal balance of the Loan Note to (b) the
then-current Appraised Value of the real property that secures the Loan Note is
less than or equal to 75%;

 
xi.  
The maker of the Loan Note is not an officer, employee, partner, joint venture,
agent, subsidiary or affiliate of Borrower;

 
xii.  
None of the following has occurred with respect to the maker of the Loan Note:
(a) the maker, or any partner of the maker, has died; (b) the dissolution,
liquidation, termination of existence, insolvency or business failure of the
maker has occurred, (c) the appointment of a receiver for any part of the
property of the maker has occurred, (d) an assignment for the benefit of
creditors, the filing of a petition in bankruptcy, or the commencement of any
proceeding under any bankruptcy or insolvency laws by or against the maker has
occurred, or (e) Borrower or Agent has received notice of the imminent
occurrence of any of the foregoing with respect to such maker;

 
xiii.  
The Loan Note strictly complies with all Borrower’s representations and
warranties to Agent and Lenders set forth in this Agreement, the Collateral
Agreements and any other agreement(s) between Borrower and Agent or Borrower and
Lenders or made by Borrower for the benefit of Agent and/or Lenders;

 
xiv.  
Borrower has executed and delivered to Agent a Pledge Agreement (Real Property
Secured Note), in form and substance satisfactory to Agent, with respect to the
Loan Note;

 
xv.  
The original Loan Note, duly endorsed by Borrower in blank, has been delivered
by Borrower to Agent;

 
xvi.  
A Collateral Assignment of Deed of Trust (or mortgage, as the case may be), duly
executed and acknowledged in form acceptable to Agent, has been delivered by
Borrower to Agent, which Agent may, in its sole and absolute discretion, record
with the appropriate Recorder’s office;

 
xvii.  
The Loan Note does not evidence or reflect financing made for any of the
following purposes, and the loan was not used for any of the following
purposes:  a land loan, a single purpose property loan, an acquisition and
development loan or a construction loan;

 
xviii.  
The Loan Note is accepted by Agent as an Eligible Loan Note, in its sole and
absolute discretion.

 
A Loan Note which is at any time an Eligible Loan Note, but which subsequently
fails to meet any of the foregoing requirements other than (xviii), shall
forthwith cease to be an Eligible Loan Note and shall be immediately deducted
from the calculation of Eligible Loan Notes.
 
*Notwithstanding the foregoing, if Agent in its sole and absolute discretion so
agrees, a Note that otherwise qualifies as an Eligible Loan Note may qualify for
that designation if it is payable to an entity that is a wholly owned subsidiary
of Borrower (“Subsidiary”), Borrower has pledged to Agent, for and on behalf of
Lenders, all of its  interest in Subsidiary by a document in form and substance
satisfactory to Agent, and the term “Borrower” in each of clauses i, ii, iv,
viii, ix, xiv, xv, xvi, above, applies to Subsidiary, each of clauses xi, xii,
xiii applies to both Borrower and Subsidiary, and Subsidiary provides such
information, documents and certifications to Agent about the Note as Agent may
require.  Notwithstanding the foregoing, if Agent in its sole and absolute
discretion so agrees in writing, a Loan Note that otherwise qualifies as an
Eligible Loan Note may qualify for that designation if there is a lien on the
real property that secures the Loan Note that is junior in priority to the deed
of trust/mortgage, the assignment of rents and leases, and the security interest
that secure the Loan Note.
 
C.            
ELIGIBLE OWNED REAL PROPERTY.  “Eligible Owned Real Property” means “Owned Real
Property” (as herein defined) which meets each of the following requirements:

 
i.  
The Owned Real Property is owned by Borrower;**

 
ii.  
The Owned Real Property is located in the western United States;

 
 
2

--------------------------------------------------------------------------------

 
 
iii.  
The environmental condition of the Owned Real Property is acceptable to Agent,
in its sole and absolute discretion;

 
iv.  
All property taxes on the Owned Real Property have been paid current;

 
v.  
The Owned Real Property is operating, has an occupancy rate of at least 70%, and
is generating a positive cash flow before taking into account debt service
payable to Agent and Lenders;

 
vi.  
Agent, for and on behalf of Lenders has a perfected first priority deed of
trust/mortgage on the Owned Real Property, a perfected first priority assignment
of rents and leases on the Owned Real Property, and a perfected first priority
security interest in the improvements and personal property affixed to, attached
to or located on the Owned Real Property, and none of the foregoing is subject
to a deed of trust/mortgage or other lien other than in favor of Agent, for and
on behalf of Lenders;

 
vii.  
Insurance, in type and amount acceptable to Agent, is in effect for the Owned
Real Property, for which Agent, and each of the Lenders is named as loss payee
and/or additional insured, as applicable;

 
viii.  
Agent has received title insurance, from a title insurance company and in type
and amount acceptable to Agent, insuring Agent’s and Lenders’ interest in the
deed of trust/mortgage on the Owned Real Property;

 
ix.  
Borrower has executed and delivered to Agent an environmental indemnity with
respect to the Owned Real Property, in form and substance acceptable to Agent in
its sole and absolute discretion;

 
x.  
The Owned Real Property strictly complies with all Borrower’s representations
and warranties to Agent and Lenders set forth in this Agreement, the Collateral
Agreements and any other agreement(s) between Borrower and Agent and/or Lenders
or made by Borrower for the benefit of Agent for and on behalf of Lenders;

 
xi.  
The Owned Real Property is accepted by Agent as Eligible Owned Real Property, in
its sole and absolute discretion.

 
Owned Real Property which is at any time Eligible Owned Real Property, but which
subsequently fails to meet any of the foregoing requirements other than (xi),
shall forthwith cease to be Eligible Real Property and shall be immediately
deducted from the calculation of Eligible Owned Real Property.
 
**Notwithstanding the foregoing, if Agent in its sole and absolute discretion so
agrees, Real Property that otherwise qualifies as Eligible Owned Real Property
may qualify for that description if it is payable to an entity that is a wholly
owned subsidiary of Borrower (“Subsidiary”), Borrower has pledged to Agent, for
and on behalf of all of its interest in Subsidiary by a document in form and
substance satisfactory to Agent, the term “Borrower” in clause i applies to
Subsidiary, and Subsidiary provides to Agent such information, documents and
certifications to Agent about the real property as Agent may
require.  Notwithstanding the foregoing, if Agent in its sole and absolute
discretion so agrees in writing, Owned Real Property that otherwise qualifies as
Eligible Owned Real Property may qualify for that designation if there is a lien
on the Owned Real Property that is junior in priority to the deed of
trust/mortgage, the assignment of rents and leases, and the security interest in
favor of Agent, for and on behalf of Lenders.
 
D.            
FORMULA LOANS. “Formula Loans” means, collectively, loans (including Swing Line
Loans), advances and other credit made or extended by Lenders to or in favor of
Borrower under or pursuant to and evidenced by the Master Revolving Notes,
subject to the terms and conditions of this Agreement, the Master Revolving
Notes, the Collateral Agreements and any other agreement(s) among Borrower,
Agent and Lenders or by Borrower for the benefit of Agent and Lenders related
thereto (as the same may be amended, modified, extended, renewed, restated,
substituted and/or replaced from time to time, but excluding any environmental
indemnity or guaranty, the “Loan Documents”).

 
E.            
LOAN NOTE. “Loan Note” means a promissory note payable to the order of Borrower,
that is secured by a deed of trust or mortgage on real property.

 
F.            
OWNED REAL PROPERTY. “Owned Real property” means real property owned by
Borrower.

 
G.            
SWING LINE LOANS.  “Swing Line Loan” means any Formula Loan funded with Agent’s
funds, which Loan automatically converts on the following day to a Formula Loan
to be settled among Lenders and repaid by Borrower.

 
2.  
ADVANCE FORMULA. For and in consideration of Lenders making the Formula Loans
available to Borrower, Borrower warrants and agrees that the aggregate unpaid
principal balance of Borrower's indebtedness to Agent and Lenders outstanding
under the Formula Loans shall not at any time exceed the Advance Formula. The
“Advance Formula” means the lesser of (i) the aggregate face amount of the
Master Revolving Notes, or (ii) the sum of the following:

 
 
3

--------------------------------------------------------------------------------

 
 
A.            
With respect to each Eligible Loan Note, the lesser of 75% of the outstanding
principal balance of that Eligible Loan Note and 50% of the then-current
Appraised Value of the real property that secures that Eligible Loan Note; plus

 
B.            
With respect to each Eligible Owned Real Property, 50% of the then-current
Appraised Value of that Eligible Owned Real Property.

 
3.  
FORMULA COMPLIANCE. If, at any time, the aggregate unpaid principal balance of
Borrower's indebtedness to agent and Lenders outstanding under the Formula Loans
exceeds the Advance Formula, Borrower shall immediately pay Agent sums
sufficient to reduce the Formula Loans by the amount of such excess, without the
necessity of notice or demand by Agent. The foregoing shall not limit, waive or
otherwise affect any rights or remedies available to Agent or Lenders, whether
under this Agreement, the Master Revolving Notes, the Collateral Agreements, or
any other Loan Documents, at law or otherwise.

 
4.  
LOAN FEE.  For and in consideration of First Bank making its portion of the
Formula Loans available to Borrower, Borrower agrees to pay Agent, for the
benefit of First Bank, a Loan Fee on the $10,000,000 made available by First
Bank, in an amount equal to 0.25% per annum of such amount calculated on the
number of days elapsing between the execution of this Agreement and the Maturity
Date (as defined in the Master Revolving Notes) based on a 365 day year.  The
Loan Fee is deemed earned, and immediately due, upon execution of this Agreement
by Borrower, Lenders and Agent, and is not refundable.

 
5.  
CERTIFICATES, SCHEDULES, REPORTS, AND RENT ROLLS. Borrower will deliver to Agent
from time to time such agings, schedules, certificates, reports, and rent rolls
as may be required by the Loan Documents. Borrower will deliver to Agent from
time to time such additional schedules, certificates, reports, and rent rolls
respecting all or any of the collateral pledged to Agent and Lenders
(“Collateral”), the items or amounts received by Borrower in full or partial
payment of any of the Collateral, and any goods (the sale or lease of which by
Borrower shall have given rise to any of the Collateral) possession of which has
been obtained by Borrower, all and as to such extent as Agent may request. Any
such aging, schedule, certificate, report, or rent roll shall be executed by a
duly authorized officer of Borrower and shall be in such form and detail as
Agent may specify.

 
6.  
INSPECTIONS; COMPLIANCE. Borrower shall permit Agent and its designees from time
to time to make such inspections and audits, and to obtain such confirmations or
other information, with respect to any of the Collateral as Agent is entitled to
make or obtain under the Collateral Agreements or other Loan Document(s), and
shall reimburse Agent on demand for all costs and expenses incurred by Agent in
connection with such inspections and audits. Borrower shall further comply with
all of the other terms and conditions of the Collateral Agreements and each of
the other Loan Documents. Notwithstanding any of the provisions contained this
Agreement or otherwise, Borrower hereby acknowledges and agrees that upon
completion of any such inspection or audit Agent shall have the right to modify
the percentage of Eligible Loan Notes and the percentage of Eligible Owned Real
Property included within the Advance Formula under Section 2 above, based on its
review of the results of such inspection or audit.

 
7.  
DEFAULT. Any failure by Borrower to comply with this Agreement shall constitute
a default under the Formula Loans and under the Master Revolving Notes, the
Collateral Agreements and the Indebtedness, as defined therein, and each of the
other Loan Documents, and Agent shall be entitled to exercise any and all rights
and remedies available to it as a result of such default, whether under this
Agreement, the Master Revolving Notes, the Collateral Agreements, or any other
Loan Document(s), at law or otherwise.

 
8.  
AMENDMENTS; WAIVERS; OTHER DOCUMENTS. This Agreement may be amended, modified or
terminated only in writing duly executed by Borrower, Agent and Lenders. No
delay by Agent or Lenders in requiring Borrower's compliance herewith shall
constitute a waiver of such right. The rights granted to Agent and Lenders
hereunder are cumulative, and in addition to any other rights Agent and Lenders
may have by agreement or under applicable law. This Agreement shall supersede
and replace in their entirety any prior advance formula agreements in effect
between California Bank & Trust and Borrower. Borrower acknowledges and agrees
that the Formula Loans are further subject to the terms and conditions of all
other instruments, documents and agreements evidencing, governing, securing or
otherwise relating to the Formula Loans.

 
9.  
GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of California, without regard to conflict of
laws principles.

 
10.  
JURY WAIVER.  BORROWER, AGENT AND EACH LENDER ACKNOWLEDGE THAT THE RIGHT TO
TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY
AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.

 

 
 
4

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
 


AGENT:                                                                                     BORROWER:
 
CALIFORNIA BANK & TRUST,
OWENS REALTY MORTGAGE, INC.,
As Agent
a Maryland corporation         By:_________________________________
By:_________________________________       Thomas C. Paton, Jr.         William
C. Owens       Senior Vice President and Manager          President    

 
LENDERS:
 
CALIFORNIA BANK & TRUST
          By:_________________________________  Address:  456 Montgomery Street,
23rd Floor       Thomas C. Paton, Jr.  San Francisco, CA  94104       Senior
Vice President and Manager Facsimile No.: (415) 875-1456   Attn: Thomas C.
Paton, Jr.

 
 
FIRST BANK
          By:_________________________________   Address:  456 Montgomery
Street, Suite 400       William G. Nelle, Jr.      San Francisco, CA  94104
      Senior Vice President  Facsimile No.: (415) 398-7190   Attn: William G.
Nelle, Jr.

 
ACKNOWLEDGED AND AGREED:
 
CALIFORNIA BANK & TRUST




By: _______________________________
          Thomas C. Paton, Jr.
          Senior Vice President and Manager





 
 
5

--------------------------------------------------------------------------------

 
